Citation Nr: 0212971	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2. Entitlement to service connection for allergies, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to April 
1988, and from January 1991 to June 1991, with a period of 
active service in the Southwest Asia theater of operations 
during Operation Desert Shield/Storm from January 6, 1991, to 
May 19, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied, among other 
things, the benefits sought on appeal.  The veteran's file is 
now being serviced by the RO in Indianapolis, Indiana.

The veteran's appeal was originally before the Board in 
November 2000, when all claims on appeal were remanded for 
further development.  At that time, the veteran was seeking 
service connection for a heart disorder and a disorder of 
multiple joints in addition to the claims listed on the title 
page of this decision.  In May 2002, the veteran requested 
that the claims of entitlement to service connection for a 
heart disorder and for a disorder of the joints be withdrawn 
from his appeal.  Accordingly, those issues are considered 
withdrawn and the only issues before the Board for 
adjudication at this time are the issues set forth on the 
title page of this decision.

The issues on appeal were again before the Board in July 
2002.  A review of the claims folder at that time revealed a 
request for a video conference dated in June 2002.  As such, 
the matter was remanded to the RO for the scheduling of a 
video conference.  


REMAND

A preliminary review of the veteran's claims folder reveals 
that the veteran's requested video conference before a member 
of the Board was scheduled for September 4, 2002.  On that 
date, however, the veteran's representative requested that 
the veteran's video conference be postponed until October 
2002, stating that the veteran was in the process of 
obtaining additional evidence in support of his claims.  
Accordingly, in an effort to afford the veteran every 
opportunity to put forth evidence in support of his claims on 
appeal, the requested video conference shall be rescheduled.  
Because the veteran has a local service organization as his 
representative, this matter must be remanded so that the 
veteran's claims folder may be returned to the local office 
for review by the representative prior to the video 
conference.

Therefore, please perform the following action:

1. Schedule the veteran for a video 
conference with a member of the Board 
as requested by the veteran in 
September 2002.

2. Present the veteran's claims folder to 
the veteran's local representative for 
review prior to the hearing.

3. Following the hearing, please review 
the claims folder and ensure that all 
development requested in the Board's 
November 2000 remand has been 
successfully completed, including the 
performance of appropriate VA 
examinations and the attainment of 
requested opinions regarding etiology.  
If any development has not been 
completed, please make another attempt 
to complete it.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




